13‐3000                                                                    
     Krys v. Farnum Place, LLC 

 1

 2                                  In the
 3             United States Court of Appeals
 4                       For the Second Circuit
 5                                 ________ 
 6                                       
 7                            AUGUST TERM, 2013 
 8                                       
 9                          ARGUED: MAY 21, 2014  
10                       DECIDED: SEPTEMBER 26, 2014 
11                                       
12                                No. 13‐3000 
13                                       
14                     IN RE: FAIRFIELD SENTRY LIMITED 
15                                  Debtor. 
16                                       
17    KENNETH KRYS, in his capacity as the duly appointed liquidator and 
18            foreign representative of Fairfield Sentry Limited, 
19                                 Appellant, 
20                                       
21                                     v. 
22                                       
23                           FARNUM PLACE, LLC, 
24                                 Appellee. 
25                                 ________ 
26                                       
27   Before: NEWMAN, WALKER, CABRANES, Circuit Judges. 
28                                 ________ 
29    
30         Appeal from the July 3, 2013 order of the United States District 

31   Court  for  the  Southern  District  of  New  York  (Hellerstein,  J.) 

32   affirming the January 10, 2013 order of the United States Bankruptcy 
     2 

 1   Court for the Southern District of New York (Lifland, J.) declining to 

 2   conduct, in a Chapter 15 ancillary bankruptcy proceeding, a section 

 3   363  review  of  a  sale  of  the  claims  of  Fairfield  Sentry  Limited 

 4   (“Sentry”),  a  British  Virgin  Islands  investment  fund,  in  the 

 5   liquidation  of  Bernard  L.  Madoff  Investment  Securities  LLC 

 6   (“BLMIS”)  under  the  Securities  Investor  Protection  Act  (“SIPA”) 

 7   because:  (1)  the  sale  does  not  involve  a  section  1520(a)(2)  transfer; 

 8   and (2) comity dictates deference to a British Virgin Islands Court’s 

 9   judgment  approving  the  sale.  Because  we  conclude  that  the  sale  of 

10   the SIPA claims is a “transfer of an interest of the debtor in property 

11   that  is  within  the  territorial  jurisdiction  of  the  United  States,”  11 

12   U.S.C. § 1520(a)(2), and therefore the sale is subject to review under 

13   section 363, and comity is not warranted, we vacate and remand. 

14                                   ________ 
15                                          
16                        PAUL  D.  CLEMENT,  Bancroft  PLLC,  Washington, 
17                        DC,  (David  J.  Molton,  May  Orenstein,  Daniel  J. 
18                        Saval,  Marek  Krzyzowski,  Brown  Rudnik  LLP, 
19                        New York, NY, on the brief) for Appellant. 

20                                         
21                        KATHLEEN  M.  SULLIVAN  (Robert  C.  Juman,  Scott 
22                        C. Shelley, Cleland B. Welton II, Eric D. Winston, 
23                        Shane  McKenzie,  Matthew  Scheck,  on  the  brief), 
24                        Quinn  Emanuel  Urquhart  &  Sullivan,  LLP,  New 
25                        York, NY for Appellee. 
     3 

 1                                     ________ 
 2    
 3   JOHN M. WALKER, JR., Circuit Judge: 

 4          Appeal from the July 3, 2013 order of the United States District 

 5   Court  for  the  Southern  District  of  New  York  (Hellerstein,  J.) 

 6   affirming the January 10, 2013 order of the United States Bankruptcy 

 7   Court for the Southern District of New York (Lifland, J.) declining to 

 8   conduct, in a Chapter 15 ancillary bankruptcy proceeding, a section 

 9   363  review  of  a  sale  of  the  claims  of  Fairfield  Sentry  Limited 

10   (“Sentry”),  a  British  Virgin  Islands  investment  fund,  in  the 

11   liquidation  of  Bernard  L.  Madoff  Investment  Securities  LLC 

12   (“BLMIS”)  under  the  Securities  Investor  Protection  Act  (“SIPA”) 

13   because:  (1)  the  sale  does  not  involve  a  section  1520(a)(2)  transfer; 

14   and (2) comity dictates deference to a British Virgin Islands Court’s 

15   judgment  approving  the  sale.  Because  we  conclude  that  the  sale  of 

16   the SIPA claims is a “transfer of an interest of the debtor in property 

17   that  is  within  the  territorial  jurisdiction  of  the  United  States,”  11 

18   U.S.C. § 1520(a)(2), and therefore the sale is subject to review under 

19   section 363, and comity is not warranted, we vacate and remand. 
     4 

 1                               BACKGROUND 

 2         Sentry is a British Virgin Islands (“BVI”) investment fund that 

 3   invested  approximately  95%  of  its  assets  with  BLMIS,  a  limited 

 4   liability  company  wholly  owned  by  Bernard  Madoff.  In  December 

 5   2008, Madoff, who is now in prison, revealed that he used customer 

 6   funds to perpetuate a massive Ponzi scheme. Consequently, BLMIS 

 7   collapsed  and  was  placed  into  liquidation  by  the  U.S.  bankruptcy 

 8   court  under  SIPA.  Irving  Picard  was  appointed  trustee  of  BLMIS 

 9   and charged with the task of overseeing the BLMIS liquidation and 

10   recovering stolen assets in this fraud. 

11         Sentry  filed  three  customer  claims  in  the  SIPA  liquidation 

12   (collectively,  the  “SIPA  Claim”),  to  which  BLMIS  objected.  The 

13   BLMIS trustee countered with its own claims. Although Sentry’s net 

14   losses  in  BLMIS  were  approximately  $960  million,  negotiations 

15   between Sentry and the BLMIS Trustee resulted in a settlement that 

16   allowed Sentry’s SIPA Claim in the BLMIS liquidation in the amount 

17   of $230 million, subject to a cash payment of $70 million to be paid 

18   by Sentry to the BLMIS Trustee. 

19         In  July  2009,  Sentry  itself  was  placed  into  liquidation  in  the 

20   BVI  (the  “BVI  Liquidation”),  and  the  High  Court  of  Justice  of  the 
     5 

 1   Eastern  Caribbean  Supreme  Court  (the  “BVI  Court”)  appointed 

 2   appellant  Kenneth  Krys  liquidator.  On  June  14,  2010,  Krys  filed  a 

 3   petition in the U.S. bankruptcy court seeking recognition of the BVI 

 4   Liquidation  as  a  “foreign  main  proceeding”  under  Chapter  15,  11 

 5   U.S.C.  §  1517.  On  July  22,  2010,  the  bankruptcy  court  entered  an 

 6   order granting recognition. Upon recognition of the BVI Liquidation 

 7   as a foreign main proceeding, an automatic stay was imposed on all 

 8   proceedings  against  Sentry  in  the  United  States,  including  a 

 9   derivative  action  brought  by  Morning  Mist,  a  Sentry  shareholder. 

10   The  order  of  recognition  was  affirmed  by  the  district  court  and 

11   subsequently by this Court. See Morning Mist Holdings Ltd. v. Krys (In 

12   re Fairfield Sentry Ltd.), 714 F.3d 127 (2d Cir. 2013). 

13         Among  Sentry’s  assets  in  the  BVI  Liquidation  is  the  SIPA 

14   Claim.  During  the  summer  of  2010,  an  auction  process  to  sell  the 

15   SIPA  Claim  commenced.  Appellee  Farnum  Place,  LLC  (“Farnum”), 

16   a limited liability corporation organized under the laws of Delaware, 

17   offered  to  purchase  the  SIPA  claim  for  32.125%  of  the  claim’s 

18   allowed amount. Farnum’s bid was several percentage points higher 

19   than the other bids, and Krys accepted it. The transaction, however, 
     6 

 1   was subject to approvals by the BVI Court and the U.S. bankruptcy 

 2   court.  

 3          In December 2010, Krys and Farnum negotiated, documented, 

 4   and signed a trade confirmation (the “Trade Confirmation”) setting 

 5   forth  the  material  terms  and  conditions  of  the  sale  of  the  SIPA 

 6   Claim. The Trade Confirmation specifically stated that it is governed 

 7   by  the  laws  of  the  State  of  New  York.  The  Trade  Confirmation 

 8   provided  that  the  transaction  was  subject  to  approval  by  both  the 

 9   U.S.  bankruptcy  court  and  the  BVI  Court.  The  Trade  Confirmation 

10   also  provided  that  Sentry’s  liquidator,  subject  to  its  fiduciary  duty 

11   and obligations, “shall endeavor to obtain promptly the approval of 

12   the  BVI  Court  of  the  terms  and  conditions  of  this  Trade 

13   Confirmation.” J.A. 42. 

14          Three  days  after  the  Trade  Confirmation  was  signed,  Irving 

15   Picard  announced  that  he  had  entered  into  a  settlement  agreement 

16   with the estate of Jeffrey Picower for the forfeiture and repayment of 

17   approximately $7.2 billion, of which $5 billion would be paid to the 

18   BLMIS  Trustee  and  $2.2  billion  would  be  paid  to  the  federal 

19   government. The influx of $5 billion to the BLMIS Trustee increased 

20   the value of Sentry’s SIPA Claim from 32% to more than 50% of the 
     7 

 1   $230  million  allowed  amount  of  the  claim  (an  increase  of 

 2   approximately $40 million). 

 3         In  October  2011,  because  Krys  had  failed  to  submit  an 

 4   application asking the BVI Court to approve the terms of the Trade 

 5   Confirmation,  Farnum  filed  an  application  with  the  BVI  Court 

 6   seeking  an  order  compelling  Krys  to  satisfy  the  conditions  of  the 

 7   Trade  Confirmation,  or,  in  the  alternative,  granting  permission  to 

 8   commence  proceedings  against  Sentry  for  specific  performance. 

 9   Krys asked the BVI Court not to approve the transfer to Farnum at 

10   the bid price because, given the sudden increase in the value of the 

11   SIPA Claim, it was not in the best interests of the Sentry estate. Krys 

12   also  argued  to  the  BVI  Court  that  the  Trade  Confirmation  required 

13   U.S.  bankruptcy  court  approval  pursuant  to  11  U.S.C.  §§  1520(a)(2) 

14   and 363. 

15         After a three‐day evidentiary hearing, the BVI Court on March 

16   27,  2012,  “approve[d]  the  terms  and  conditions  of  the  Trade 

17   Confirmation”  and  “the  assignment  to  Farnum  of  Sentry’s  claim  in 

18   the SIPA liquidation of BLMIS at the price stipulated for in the Trade 

19   Confirmation.” J.A. 117. In its order, the BVI Court, fully cognizant 

20   of  the  required  approval  proceeding  in  the  U.S.  bankruptcy  court, 
     8 

 1   stated “it would be unwise for [it] to express views on the issues that 

 2   will arise for determination by the US Bankruptcy Court.” J.A. 116. 

 3   The  BVI  Court  directed  Krys  “to  take  the  necessary  steps  to  bring 

 4   before  the  US  Bankruptcy  Court  the  question  of  approval  (or  non‐

 5   approval)  by  that  Court  of  the  Trade  Confirmation.”  J.A.  117.  And 

 6   the BVI Court made “clear that it must be done in such a way that 

 7   the US Bankruptcy Court is presented with a choice whether or not 

 8   to approve it.” Id. 

 9          On  April  18,  2012,  Krys  filed  an  application  with  the  United 

10   States  Bankruptcy  Court  for  the  Southern  District  of  New  York, 

11   seeking  review  of  the  Trade  Confirmation  under  11  U.S.C.  §  363(b) 

12   and  an  order  disapproving  the  trade.  On  January  10,  2013,  the 

13   bankruptcy  court  denied  Krys’s  application.  The  bankruptcy  court 

14   characterized  the  application  for  section  363  review  as  “seller’s 

15   remorse”  and  a  “last‐ditch  effort”  to  undo  the  transaction.  In  re 

16   Fairfield Sentry Ltd., 484 B.R. 615, 617, 618 (Bankr. S.D.N.Y. 2013). The 

17   bankruptcy  court  held  that  “a  Section  363  review  is  not  warranted 

18   under  section  1520(a)(2)  of  the  Code  .  .  .,”  id.  at  622,  because  the 

19   “[s]ale does not involve the transfer of an interest in property within 

20   the United States,” as statutorily mandated by Chapter 15, id. at 618. 
     9 

 1   The  bankruptcy  court  also  stated  that  “comity  dictates  that  this 

 2   [c]ourt defer to the BVI Judgment.” Id. at 628. And that “[f]ailing to 

 3   grant  such  comity  to  the  BVI  Judgment  under  these  circumstances 

 4   ‘necessarily  undermines  the  equitable  and  orderly  distribution  of  a 

 5   debtor’s  property  by  transforming  a  domestic  court  into  a  foreign 

 6   appellate  court  where  creditors  are  always  afforded  the  proverbial 

 7   “second bite at the apple.”’” Id. (quoting SNP Boat Serv. Sa v. Hotel Le 

 8   St. James, 483 B.R. 776, 786 (Bankr. S.D. Fla. 2012)). 

 9          Krys  appealed  the  denial  of  his  application  to  the  district 

10   court.  After  a  hearing,  the  district  court  affirmed  the  bankruptcy 

11   court’s  decision.  The  district  court  stated  that  “[i]t  is  not  clear  that 

12   Section 363 . . . applies,” however, “even if Section 363 applies,” the 

13   bankruptcy court’s “denial of the foreign representative’s challenge 

14   was  proper”  because  “[c]ourts  should  be  loath  to  interfere  with 

15   corporate  decisions  absent  a  showing  of  bad  faith,  self‐interest,  or 

16   gross  negligence.”  Krys  v.  Farnum  Place,  LLC  (In  re  Fairfield  Sentry 

17   Ltd.), No. 13 Civ. 1524 (AKH) at *1, 2 (S.D.N.Y. Jul. 3, 2013) (internal 

18   quotation marks omitted). This appeal followed. 
     10 

 1                                   DISCUSSION 

 2          “An  appeal  from  a  district  court’s  review  of  a  bankruptcy 

 3   court  ruling  is  subject  to  plenary  review.”  Warex  Terminals  Inc.  v. 

 4   Halstead  Energy  (In  re  Halstead  Energy  Corp.),  367  F.3d  110,  113  (2d 

 5   Cir.  2004).  We  review  a  bankruptcy  court’s  conclusions  of  law  de 

 6   novo and its findings of fact under the clearly erroneous standard. Id. 

 7   at 114. 

 8          The  primary  question  before  this  Court  is  whether  the 

 9   bankruptcy  court  was  required  to  conduct  a  review  under  section 

10   363,  which  “requires  that  a  judge  .  .  .  expressly  find  from  the 

11   evidence  presented  before  him  at  the  hearing  a  good  business 

12   reason” to approve the sale. In re Lionel Corp., 722 F.2d 1063, 1071 (2d 

13   Cir. 1983). The bankruptcy court recognized the BVI Liquidation as a 

14   “foreign  main  proceeding,”  which  protects  Sentry’s  United  States 

15   assets from creditor action and allows Krys to obtain the rights and 

16   benefits  of  Chapter  15.  An  asset  sale  in  a  Chapter  15  bankruptcy 

17   proceeding requires section 363 review of the sale if it is a “transfer 

18   of  an  interest  of  the  debtor  in  property  that  is  within  the  territorial 

19   jurisdiction  of  the  United  States.”  11  U.S.C.  §  1520(a)(2).  The 

20   question  here  thus  turns  on  whether  the  SIPA  Claim  is  such  a 
     11 

 1   transfer  of  an  interest.  We  must  also  consider  whether 

 2   considerations  of  comity,  codified  in  Chapter  15,  require  deference 

 3   to  the  BVI  Court’s  judgment  approving  the  transfer,  irrespective  of 

 4   whether  section  1520(a)(2)’s  territorial  prerequisite  has  been 

 5   satisfied. 

 6   I.     Application of Section 1502(a)(2) 

 7          In  considering  whether  section  363  review  is  required  in  an 

 8   ancillary U.S. bankruptcy proceeding when there is a “foreign main 

 9   proceeding,”  section  1520(a)(2)  instructs  the  bankruptcy  court  to 

10   apply  section  363  to  a  “transfer  of  an  interest  of  the  debtor  in 

11   property that is within the territorial jurisdiction of the United States 

12   to  the  same  extent  that  the  sections  would  apply  to  property  of  an 

13   estate.” 11 U.S.C. § 1520(a)(2).  

14          The  parties  dispute  whether  the  sale  of  the  SIPA  Claim 

15   involves  a  “transfer  of  an  interest  of  the  debtor  in  property  that  is 

16   within  the  territorial  jurisdiction  of  the  United  States.”  Krys  argues 

17   that  section  1520(a)(2)’s  territorial  prerequisite  is  satisfied  because: 

18   (1)  the  SIPA  Claim  is  an  interest  in  the  BLMIS  Fund,  which  is 

19   property located in the United States; and (2) the SIPA Claim itself is 

20   property located in the United States. Farnum maintains that (1) the 
     12 

 1   relevant  “property”  is  the  SIPA  Claim  itself,  not  the  BLMIS  Fund; 

 2   and (2) that the SIPA Claim is in the BVI and thus not located within 

 3   the territorial jurisdiction of the United States.  

 4          We agree with Farnum that the “property” is the SIPA Claim 

 5   itself,  not  the  BLMIS  Fund.  The  SIPA  Claim  is  not  an  ownership 

 6   interest in the BLMIS Fund. By selling its SIPA Claim, Sentry is not 

 7   transferring a claim or right to the BLMIS Fund; it is selling Sentry’s 

 8   “rights, title and interest in and to [Sentry’s] claims against BLMIS” 

 9   in  the  BLMIS  proceedings.  Trade  Confirmation,  J.A.  33.  In  other 

10   words,  the  SIPA  Claim  is  a  “chose  in  action.”  See  Black’s  Law 

11   Dictionary  294  (10th  ed.  2014)  (defining  “chose  in  action”  as  “[t]he 

12   right to bring an action to recover a debt, money, or thing”). 

13          But  we  disagree  with  Farnum  and  the  bankruptcy  court  that 

14   the SIPA Claim is not within the territorial jurisdiction of the United 

15   States.  “Within  the  territorial  jurisdiction  of  the  United  States”  is 

16   defined in section 1502(8) as: 

17          [T]angible  property  located  within  the  territory  of  the 
18          United  States  and  intangible  property  deemed  under 
19          applicable nonbankruptcy law to be located within that 
20          territory,  including  any  property  subject  to  attachment 
21          or  garnishment  that  may  properly  be  seized  or 
22          garnished by an action in a Federal or State court in the 
23          United States. 
24           
     13 

 1   11 U.S.C. § 1502(8). 

 2          The  bankruptcy  court  held  that  “under  applicable 

 3   nonbankruptcy  law”  (agreed  by  the  parties  to  be  the  law  of  New 

 4   York),  the  situs  of  the  intangible  SIPA  Claim  is  the  BVI.  The 

 5   bankruptcy  court  relied  on  the  “common  sense  appraisal  of  the 

 6   requirements  of  justice  and  convenience”  annunciated  in  Severnoe 

 7   Sec. Corp. v. London and Lancashire Insurance Co., 255 N.Y. 120, 123‐24 

 8   (1931),  to  determine  the  location  of  the  SIPA  Claim.  In  re  Fairfield 

 9   Sentry  Ltd.,  484  B.R.  at  624.  In  applying  the  Severnoe  test,  the 

10   bankruptcy court concluded that “justice, convenience and common 

11   sense dictate . . . that the SIPA Claim is located with the debtor in the 

12   BVI.”  Id.  at  625.  The  bankruptcy  court’s  analysis,  however,  was 

13   incomplete.  Section  1502(8)  deems  “any  property  subject  to 

14   attachment or garnishment that may be properly seized or garnished 

15   by an action in” a United States court to be “within the territory of 

16   the United States.” 11 U.S.C. § 1502(8). 

17          The SIPA Claim here is subject to attachment or garnishment 

18   and may be properly seized by an action in a Federal or State court 

19   in  the  United  States.  Under  New  York  law,  “any  property  which 

20   could  be  assigned  or  transferred”  is  subject  to  attachment  and 
     14 

 1   garnishment.  N.Y.  C.P.L.R.  §§  5201(b),  6202.  For  attachment 

 2   purposes, with respect to intangible property that has as its subject a 

 3   legal  obligation  to  perform,  the  situs  is  the  location  of  the  party  of 

 4   whom  that  performance  is  required  pursuant  to  that  obligation.  In 

 5   ABKCO  Industries,  Inc.  v.  Apple  Films,  Inc.,  350  N.E.2d  899  (N.Y. 

 6   1976),  “[the  New  York  Court  of  Appeals]  recognized  that  a 

 7   contractual agreement could constitute contingent property interests 

 8   attachable  and  assignable,  and  thus  subject  to  CPLR  5201(b).” 

 9   Verizon  New  England,  Inc.  v.  Transcom  Enhanced  Servs.,  Inc.,  990 

10   N.E.2d  121,  124  (N.Y.  2013).  Here,  although  Sentry  and  the  SIPA 

11   Trustee  do  not  have  a  contractual  relationship,  the  SIPA  Trustee  is 

12   statutorily  obligated  to  distribute  to  Sentry  its  pro  rata  share  of  the 

13   recovered  assets.  Therefore  the  situs  of  the  SIPA  Claim  is  the 

14   location of the SIPA Trustee, which is New York.  

15          Farnum  argues  that  even  if  the  SIPA  Claim’s  situs  is  New 

16   York,  the  claim  may  not  be  “properly  seized  by  an  action”  in  a 

17   United States court because such action would be stayed by the BVI 

18   Court,  see  BVI  Insolvency  Act,  2003  §  175(1)(c),  and  the  U.S. 

19   bankruptcy court, see 11 U.S.C. §§ 362, 1520(a)(1). But this argument 

20   would render the “subject to attachment or garnishment” phrase of 
     15 

 1   section 1502(8) a nullity. “[W]e must construe [a] statute ‘so that no 

 2   part  will  be  inoperative  or  superfluous,  void  or  insignificant.’” 

 3   Gordon  v.  Softech  Int’l.,  Inc.,  726  F.3d  42,  48  (2d  Cir.  2013)  (quoting 

 4   Corley  v.  United  States,  556  U.S.  303,  314  (2009)).  There  is  always  an 

 5   automatic  stay  in  bankruptcy  proceedings  so  it  would  make  no 

 6   sense  if  the  existence  of  a  stay  could  affect  the  construction  of  the 

 7   term  “interest”  under  section  1502(8).  Moreover,  the  statute  speaks 

 8   of  property  “deemed  under  applicable  nonbankruptcy  law”  to  be 

 9   subject to attachment or garnishment. 11 U.S.C. § 1502(8) (emphasis 

10   added).  This  provision  thus  cannot  be  read  to  mean  that  the 

11   determination  of  whether  section  363  review  is  necessary  can  be 

12   affected  by  factors  that  are  the  quintessential  features  of  bankruptcy 

13   law:  the  existence  of  the  automatic  stay  under  sections  362  and 

14   1520(a)(1) or, in a proceeding ancillary to a foreign proceeding under 

15   section  1517,  the  automatic  stay  provisions  of  the  foreign 

16   jurisdiction. 

17          Therefore  we  conclude  that  the  sale  of  the  SIPA  Claim  is  a 

18   “transfer  of  an  interest  of  the  debtor  in  property  that  is  within  the 

19   territorial  jurisdiction  of  the  United  States,”  11  U.S.C.  §  1520(a)(2), 
     16 

 1   and  that  pursuant  to  section  1520(a)(2)  the  bankruptcy  court  must 

 2   apply section 363.  

 3   II.      Comity 

 4            As  an  additional  reason  for  denying  section  363  review,  the 

 5   bankruptcy  court  held  that  the  role  of  comity,  codified  in  Chapter 

 6   15,  dictates  deference  to  the  BVI  Court’s  judgment  approving  the 

 7   sale. 

 8            Congress  specifically  directed  courts,  “[i]n  interpreting 

 9   [Chapter 15], . . . [to] consider its international origin, and the need 

10   to promote an application of this chapter that is consistent with the 

11   application  of  similar  statutes  adopted  by  foreign  jurisdictions.”  11 

12   U.S.C.  §  1508.  But,  “Chapter  15  does  impose  certain  requirements 

13   and considerations that act as a brake or limitation on comity.” In re 

14   Vitro  S.A.B.  de  C.V.,  701  F.3d  1031,  1054  (5th  Cir.  2012)  (stating  that 

15   comity is “an important factor in determining whether relief will be 

16   granted”  under  Chapter  15,  but  is  not  a  per  se  rule).  The  express 

17   statutory  command  that,  in  a  Chapter  15  ancillary  proceeding,  the 

18   requirements  of  section  363  “apply  .  .  .  to  the  same  extent”  as  in 

19   Chapter  7  or  11  proceedings,  11  U.S.C.  §  1520(a)(2)  (emphasis 

20   added), is one such limitation. “[W]hen a statute’s language is plain, 
     17 

 1   the  sole  function  of  the  courts—at  least  where  the  disposition 

 2   required  by  the  text  is  not  absurd—is  to  enforce  it  according  to  its 

 3   terms.” Sebelius v. Cloer, 133 S. Ct. 1886, 1896 (2013) (quoting Hartford 

 4   Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000)) 

 5   (alteration  omitted).  The  language  of  section  1520(a)(2)  is  plain;  the 

 6   bankruptcy  court  is  required  to  conduct  a  section  363  review  when 

 7   the  debtor  seeks  a  transfer  of  an  interest  in  property  within  the 

 8   territorial jurisdiction of the United States.1  

 9             Moreover,  it  is  not  apparent  at  all  that  the  BVI  Court  even 

10   expects  or  desires  deference  in  this  instance.  The  BVI  Court 

11   expressly  declined  to  rule  on  whether  the  Trade  Confirmation 

12   required approval under section 363.2  


           1 Notably, the automatic application of section 363 pursuant to section 
     1520(a)(2)  expressly  deviates  from  the  discretionary  grant  of  relief  that 
     “may  be  granted”  upon  filing  a  petition  for  recognition  of  a  foreign 
     proceeding  pursuant  to  section  1519,  and  upon  recognition  of  a  foreign 
     proceeding  pursuant  to  section  1521.  This  contrast  further  suggests  that 
     the  statutory  requirement  that  section  363  apply  automatically  acts  as  a 
     “brake or limitation on comity” in the circumstances presented here. In re 
     Vitro S.A.B. de C.V., 701 F.3d at 1054. 
           
          2 On March 27, 2012 the BVI Court issued a judgment stating that: (1) 

     “it would be unwise . . . to express views on the issues that will arise for 
     determination  by  the  US  Bankruptcy  Court,”  J.A.  116;  (2)  “[i]f  [the  U.S. 
     bankruptcy  court]  decides,  for  whatever  reason,  to  withhold  approval  of 
     the Trade Confirmation, that will bring the Trade Confirmation to an end” 
     id.; (3) the BVI Court “direct[s] [Krys] to take the necessary steps to bring 
     18 

 1           Therefore we conclude that the bankruptcy court erred when 

 2   it  gave  deference  to  the  BVI  Court’s  approval  of  the  transfer  of  the 

 3   SIPA Claim and failed to conduct a review under section 363. 

 4   III.    Section 363 Review 

 5           As stated above, the sale of the SIPA Claim is a “transfer of an 

 6   interest of the debtor in property within the territorial jurisdiction of 

 7   the United States” within the meaning of 11 U.S.C. § 1520(a)(2). The 

 8   language of the statute makes it plain that the bankruptcy court was 

 9   required to conduct a section 363 review. Deference to the BVI Court 

10   was  not  required.  We  therefore  vacate  and  remand  to  the  district 

11   court  with  instructions  to  remand  to  the  bankruptcy  court  to 

12   conduct the section 363 review. 

13           While  we  intimate  no  view  on  the  merits  of  the  section  363 

14   review  on  remand,  we  provide  some  guiding  principles  from  our 

15   case  law.  We  have  held  that  “a  judge  determining  a  § 363(b) 

16   application  [is  required  to]  expressly  find  from  the  evidence 

17   presented before him at the hearing a good business reason to grant 


     before the US Bankruptcy Court the question of approval (or non‐approval) 
     by that Court of the Trade Confirmation,” id. at 117; and (4) the necessary 
     steps  “must  be  done  in  such  a  way  that  the  US  Bankruptcy  Court  is 
     presented with a choice whether or not to approve it,” id. (emphasis added). 
      
     19 

 1   such  an  application.”  In  re  Lionel  Corp.,  722  F.2d  at  1071.  “In 

 2   fashioning  its  findings,  a  bankruptcy  judge  .  .  .  should  consider  all 

 3   salient  factors  pertaining  to  the  proceeding  .  .  .  .”  Id.  Such  salient 

 4   factors  include  “whether  the  asset  is  increasing  or  decreasing  in 

 5   value.”  Id.  We  have  also  recognized  that  bankruptcy  courts  must 

 6   have “broad discretion and flexibility . . . to enhance the value of the 

 7   estates before it.” Consumer News & Bus. Channel P’ship v. Fin. News 

 8   Network Inc. (In re Fin. News Network Inc.), 980 F.2d 165, 169 (2d Cir. 

 9   1992).  And  we  have  recognized  also  that  the  bankruptcy  court’s 

10   “principal  responsibility  .  .  .  is  to  secure  for  the  benefit  of  creditors 

11   the best possible bid.” Id.  

12          Applying  this  framework  here,  we  note  that  the  bankruptcy 

13   court must consider as part of its section 363 review the increase in 

14   value  of  the  SIPA  Claim  between  the  signing  of  the  Trade 

15   Confirmation and approval by the bankruptcy court. Cf. In re Martin, 

16   91  F.3d  389  (3d  Cir.  1996)  (upholding  a  bankruptcy  court’s  order 

17   denying  approval  of  a  stipulation  agreement  after  debtors  were 

18   victorious  in  a  state  court  litigation  filed  in  violation  of  the 

19   stipulation agreement); In re Broadmoor Place Invs., 994 F.2d 744, 746 

20   (10th  Cir.  1993)  (finding  that  a  bankruptcy  court  has  “power  to 
     20 

 1   disapprove  a  proposed  sale  . . .  if  it  has  an  awareness  there  is 

 2   another  proposal  in  hand  which,  from  the  estate’s  point  of  view,  is 

 3   better or more acceptable”). Nothing in the language of section 363 

 4   or  our  case  law  limits  the  bankruptcy  court’s  review  to  the  date  of 

 5   signing the Trade Confirmation. 


 6                                 CONCLUSION 

 7          Accordingly,  we  VACATE  the  district  court’s  July  3,  2013 

 8   order  affirming  the  bankruptcy  court’s  order  denying  Krys’s 

 9   application for section 363 review and REMAND to the district court 

10   with  instructions  to  REMAND  to  the  bankruptcy  court  for  such 

11   review. 


12